Dissenting Opinion by
Judge Rogers:
I respectfully dissent.
UEC, Inc. has performed services for the Commonweath of Pennsylvania valued in excess of $2,500,000, which the majority holds that it may not now recover because it did not timely file a claim with the Board of Arbitration of Claims although (1) competent officers of the Commonwealth, including the Secretary of Welfare, acknowledged the indebtedness and assured UEC of payment, (2) the same officers agreed with UEC that the amount payable, which was in dispute, should be determined by the U. S. Department of Health and Welfare, after audit, (3) UEC filed its claim within six months from the date of HEW’s determination of the amount due, and (4) the Commonwealth simply repudiated the agreement after the amount due was determined as it had agreed. It is important to point out that UEC’s claim is for services performed during a six months period of negotiations with the Commonwealth for an extension of a written contract after the Commonwealth had sent a notice of termination, and that four of the six months postdated the termination of the written contract.
The parties, in my view of the matter, clearly entered into at least three contracts: First, the written contract of June 15, 1970 which the Commonwealth terminated as of June 14, 1971; second, an oral implied contract for UEC’s services, rendered and accepted after June 14, *4711971 and until October 14, 1971; and third, an oral express contract that the disputed amount due by the Commonwealth to UEC would be determined by HEW after an audit. The last contract was entered into on January 18, 1972. It was supported by consideration, UEC giving .up its right to receive an amount claimed in excess of that to be determined to be due by HEW, and the Commonwealth relinquishing its right to pay less. This contract plainly contained a precondition to the accrual of a right to file a claim — the ascertainment by HEW of the amount, if any, due. This was not accomplished until November 9, 1972. The case therefore clearly falls within the principle of Penn Jersey Contractors, Inc. v. The General State Authority, 12 Pa. Commonwealth Ct. 203, 315 A.2d 920 (1974); Lashner, Inc. v. Commonwealth Department of Highways, 1 Pa. Commonwealth Ct. 486, 275 A.2d 403 (1971), that where the parties intend that the claim should accrue when its amount is determined, such claim is timely made if filed within six months from the determination.
Judge Kramer joins in this dissent.